ORDER

PER CURIAM:
AND NOW, this 10th day of July, 2001, Marc Joseph Malfara having been suspended from the practice of law in the State of New Jersey for three current periods of six months by Orders of the Supreme Court of New Jersey filed July 12, 2000, and November 22, 2000; the said Marc Joseph Malfara having been directed on April 17, 2001, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Marc Joseph Malfara is suspended from the practice of law in this Commonwealth for three concurrent periods of six months, and he shall comply with all the provisions of Rule 217, Pa. R.D.E. The Order entered by this Court on August 25, 1999, at No. 468 Disciplinary Docket No. 3 placing Marc Joseph Malfara on temporary suspension shall remain in effect until further Order of this Court.